DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0141940 to Zhao et al. (“Zhao”).

As to claim 1, Zhao discloses a method for training a feature extraction model that is performed by a computer device, the method comprising: 
detecting a plurality of images in one or more sample videos and obtaining at least two images including a same object, the at least two images indicating a change of the object in a time dimension (Fig. 3; Fig. 5; paragraphs 66-67, wherein images including a same object (e.g. a face) are obtained from a video necessarily changing in a time dimension); 
determining the at least two images including the same object as sample images (Fig. 3; Fig. 5; paragraphs 68, determining if a model of the particular object in each image already exists or is empty corresponds to determining if two images include the same object as sample images); and 
training based on the determined sample images to obtain the feature extraction model that is configured to extracting a video feature of video (Fig. 3; Fig. 4; Fig. 5; paragraphs 71, wherein an object model is trained based on the sample images of the object and used to obtain an objection recognition model (Fig. 4) configured for extracting and comparing a video feature of a video). 

As to claim 2, Zhao discloses the method according to claim 1, wherein the detecting the plurality of images in the one or more sample videos further comprises: 
detecting a first image in the one or more sample videos to determine a first object included in the first image (Fig. 3, element 310; paragraphs 66-71, wherein an object in a frame/image of a video is detected and when it is the first time that object has been detected an object model is created corresponding to determining a first object included in the first image); and 
tracking the first object in an image other than the first image to obtain a second image including the first object (Fig. 5; paragraphs 83-90, wherein the first object in a first image is tracked throughout the subsequent/second images).  

As to claim 3, Zhao discloses the method according to claim 2, wherein the tracking further comprises: 
Fig. 5; paragraphs 83-90, wherein the first object in a first image is tracked throughout the subsequent/second images); and 
obtaining the second image including the first object from the plurality of other images by SELECTING EITHER:
an image with a distance from the first image greater than a preset distance, where the distance between two images is a quantity of images between the two images, OR 
a last image from the plurality of other images (Fig. 5; paragraphs 83-90, wherein all the images of the video are analyzed for the object therefore including the last image of from the plurality of other images). 

As to claim 6, Zhao discloses the method according to claim 1, wherein after the training based on the determined sample images, the method further comprises: 
obtaining at least one image in a target video (Fig 2; Fig. 4; Fig. 5, wherein after training with at least two sample images of an object, subsequent frames/images of a target video are obtained for processing) ; and 
performing feature extraction on the at least one image based on the feature extraction model to obtain a video feature of the target video (Fig 2; Fig. 4; Fig. 5, wherein the objection recognition model (fig. 4) performs feature extraction on the subsequent images of a target video to obtain video features).  


storing the video feature and video information of the target video in a database (Fig. 5, element 530; Fig. 6, Fig. 7, paragraph 92 wherein a video indexing corresponds to storing the video features and video info of the target video in a database); OR 
querying, in the database, the video information corresponding to the video feature, the database being configure to storing a video feature and video information of each video.

	As to claim 8, please refer to the rejection of claim 1 above.   Zhao further discloses processing circuitry configured to perform the process disclosed, see paragraph 55.

	As to claims 9, 10 and 13, please refer to the rejections of claims 2, 3 and 6, respectively, above. 

	As to claim 14, Zhao further discloses a computer device, comprising a processor and a memory storing at least one instruction that when executed by the processor, causes the processor to perform the method recited in claim 1, see paragraph 55.

	As to claims 15 and 16, please refer to the rejections of claims 2 and 3, respectively, above. 



	As to claims 19 and 20, please refer to the rejections of claims 2 and 3, respectively, above. 

Allowable Subject Matter
Claims 4, 5, 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665